Citation Nr: 1616354	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  08-09 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for bilateral hearing loss disability, to include as secondary to Meniere's disease.

3.  Entitlement to service connection for tinnitus, to include as secondary to Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to December 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

This case was previously remanded by the Board in March 2012 and October 2013 for additional action by the originating agency.  It is now again before the Board for further appellate action.

In the October 2013 remand, the Board directed the originating agency to issue a statement of the case on the issue of entitlement to service connection for Meniere's disease.  The originating agency did so in October 2015.  In the cover letter sent with the statement of the case, the Veteran was informed of the requirement that he submit a substantive appeal within 60 days of the date of the cover letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action being appealed.  The Veteran did not respond to the letter, and his representative did not respond to the letter until March 2016, after the period for filing a timely substantive appeal.  However, it is apparent from the argument submitted by the representative in March 2016 that the Veteran is seeking appellate review of the Meniere's issue.  Moreover, it is apparent that the Veteran is claiming that service connection is warranted for his hearing loss and tinnitus as secondary to the Meniere's disease.  In light of these circumstances, the Board has broadly construed the Veteran's claims for service connection for hearing loss and tinnitus as including the claim for service connection for Meniere's disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).




REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

The Veteran's service treatment records (STRs) show he was treated for an ear infection in September and October 1962 and for a sore threat, ear ache and headache in November 1962.  In addition, his report of medical examination on separation shows he was treated for an infection of both ears in April 1963, although his STRs otherwise contain no record of April 1963 treatment.

The Veteran has asserted that his tinnitus had its onset during service, and that he was diagnosed with Meniere's disease in 1966 or 1967.  He stated, however, that he could not find the private physician who diagnosed him, and he has not provided authorizations for VA to obtain records of the 1966-67 treatment and diagnosis.  

The Veteran was afforded a VA examination as to his Meniere's disease in November 2012.  The examiner stated that he was not certain whether the Veteran had Meniere's disease, but provided a likely diagnosis of Meniere's disease based on available information.  The examiner determined that the Veteran's Meniere's disease was less likely than not caused or aggravated by his Air Force service on the basis that the Veteran was not diagnosed with Meniere's disease in service, but instead in 1967.  The examiner noted the Veteran's separation examination did not show any evidence of ear disease or Meniere's disease.  He noted the Veteran's ear infection in service, but stated it was an acute condition and was reported to have completely resolved.  In addition, the examiner noted the Veteran had normal hearing at the time of separation and that there were no chronic complaints of vertigo or tinnitus during service.

The Veteran was afforded a separate VA examination in December 2012 as to his bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by his active service on the basis that his entrance and separation audiograms were within normal limits.

The Board notes that the November 2012 examiner discussed an ear infection during service and stated that it had completely resolved.  This appears to be a reference to the Veteran's report of medical examination on separation, which documented an infection of both ears in April 1963, and noted the infection had completely resolved with no recurrences.  It is not clear, however, that the examiner reviewed or considered the sections of the Veteran's STRs documenting treatment for an ear infection in September and October 1962, or for an ear ache in November 1962.  

In addition, the Board notes that in March 2013 correspondence, the Veteran stated that he recalled that the onset of his tinnitus was while he was on active duty.  This statement is consistent with the Veteran having identified January 1, 1965, the first day following his last month in service, as the date his bilateral hearing loss and tinnitus began, on his original application for compensation.  Because this statement was submitted subsequent to the November 2012 examination, the examiner did not have the opportunity to consider it.

Based on the foregoing, the Board has determined that the Veteran's November 2012 Meniere's disease examination is inadequate for adjudication purposes.  In addition, because the Veteran claims service connection for bilateral hearing loss and tinnitus as secondary to Meniere's disease, the Board finds that the Veteran's December 2012 examination is also inadequate for adjudication.  As such, a remand for an additional VA examination and opinion addressing all three of the Veteran's claimed conditions is warranted.

The Board also notes that in his March 2013 correspondence, the Veteran stated that he was sent on a temporary duty assignment to Wheelus Air Force Base in Tripoli, Libya, in the fall of 1963, and that he went to the hospital at that time for ringing in his ears and dizziness.  Records of this treatment are not contained in the Veteran's STRs, and it does not appear that the originating agency otherwise attempted to obtain them.  It is noted that because the Veteran's separation examination noted treatment for an ear infection in April 1963, but no other documentation of such treatment appears in the Veteran's STRs, it may be that the fall 1963 treatment referenced by the Veteran actually occurred in April 1963, and this may account for the lack of April 1963 treatment notes.  As such, the Board finds that prior to affording the Veteran an additional VA examination, efforts to obtain records of the 1963 treatment referenced by the Veteran, specifically for the period of April 1, 1963 to December 31, 1963, are necessary.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

Specifically, the RO or the AMC should effect all necessary development, to include a PIES 050 request and DPRIS request, to determine whether records of treatment of the Veteran for ringing in the ears and dizziness while stationed at Wheelus Air Force Base in Tripoli, Libya, for the period of April 1, 1963, to December 31, 1963, are available.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part I, Chapter 1, Section C.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an otolaryngologist with sufficient expertise, who has not previously performed an examination or provided an opinion in this case, to determine the nature and etiology of any Meniere's disease, bilateral hearing loss, and tinnitus present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and a review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of Meniere's disease.  If the examiner determines that Meniere's disease has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that Meniere's disease has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's disease originated in service or is otherwise etiologically related to service.

In providing this opinion, the examiner must consider and discuss the Veteran's STRs, particularly the sections documenting treatment for ear infections or symptoms in September and October 1962, November 1962, the fall of 1963 if available, and April 1963.  

The examiner must also consider and discuss the Veteran's statements that he began experiencing tinnitus in service, that his hearing problems began as early as January 1, 1965, and that he was diagnosed with Meniere's disease in 1966 or 1967 by a private physician.  For purposes of his or her opinions, the examiner should assume the Veteran is a credible historian.

The examiner also should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated in service or is otherwise etiologically related to service.

In providing this opinion the examiner must consider and discuss the Veteran's lay statements regarding the history of his hearing disabilities, as described above, and should assume the Veteran is a credible historian.

If the examiner finds that the Veteran has Meniere's disease, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or permanently worsened by his Meniere's disease.

The examiner also should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus originated in service or is otherwise etiologically related to service.

In providing this opinion the examiner must consider and discuss the Veteran's lay statements regarding the history of his hearing disabilities, to include his statement that his tinnitus had its onset while he was on active duty.  For purposes of his or her opinion, the examiner should assume the Veteran is a credible historian.

If the examiner finds that the Veteran has Meniere's disease, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused or permanently worsened by his Meniere's disease.

The examiner must provide a rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



